per curiam:
El 18 de noviembre de 1965, el Ledo. Efraín Aponte Berdecía (licenciado Aponte Berdecía) fue admitido al ejercicio de la profesión de abogado, y el 3 de diciembre de 1965, le fue expedida la autorización para ejercer como notario/1)
El 5 de febrero de 1997, el Tribunal de Circuito de Ape-laciones (TCA) nos remitió su sentencia en el caso Autoridad de los Puertos v. Sucn. Luis Fojo Beltrán y otros v. Municipio de Arecibo, Núm. KLCE90-01006, con el fin de que tomáramos la acción correspondiente sobre una apa-rente violación a la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2001 et seq., por parte del licenciado Aponte Berdecía. Asimismo, nos remitió una copia de la Escritura Pública Núm. 24 sobre la Ratificación de Cesión de Derechos y Ac-*97ciones, otorgada por el licenciado Aponte Berdecía el 21 de agosto de 1989.(2)
Mediante Resolución de 7 de marzo de 1997, referimos el asunto a la atención del Procurador General de Puerto Rico y de la Oficina de Inspección de Notarías para inves-tigación e informe.
Luego de varios incidentes procesales, el 7 de noviembre de 1997, la Oficina de Inspección de Notarías nos presentó su informe en el cual concluyó que el licenciado Aponte Berdecía violó la fe pública notarial, así como los Cánones 18, 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Nos recomendó que el caso se refiriera al Procurador General para la presentación de una querella.
Por su parte, el 13 de noviembre de 1997, el Procurador General nos presentó su informe, en el cual recomendó la ^imposición de una acción disciplinaria contra el licenciado Aponte Berdecía.
En razón de ello, mediante Resolución de 5 de diciembre de 1997, ordenamos al Procurador General que presentara la querella correspondiente. Conforme a lo ordenado, el 5 de marzo de 1998 dicho funcionario presentó ante este Tribunal una querella contra el licenciado Aponte Berdecía, para imputarle los cargos siguientes:

CARGO I

El abogado Efraín Aponte Berdecía violó las disposiciones del Artículo 2 de la Ley Notarial de 1987, Ley Núm. 75 del 2 de julio de 1987, 4 L.P.R.A. 2002 las cuales obligan a todo notario a dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extrajudiciales que ante él se realicen.

CARGO II

El abogado Efraín Aponte Berdecía violentó la disposición del Canon 18 de Ética Profesional el cual obliga a todo abo-*98gado a que en el descargue de su función, actúe con cuidado y diligencia.

CARGO III

El abogado Efraín Aponte Berdecía violentó [sic] las dispo-siciones del Canon 35 de Ética Profesional el cual obliga a todo abogado a ser sincero y honrado utilizando siempre medios consistentes con la verdad en su labor de redacción de instru-mentos públicos y de documentos notariales. Querella de 5 de marzo de 1998, págs. 1-2.
Mediante una breve contestación de 21 de abril de 1998, el licenciado Aponte Berdecía negó los cargos imputados. Así las cosas, el 22 de mayo de 1998 designamos al Ledo. Enrique Rivera Santana, en calidad de Comisionado Especial, para que oyera y recibiera la prueba presentada por las partes, en apoyo de sus respectivas posiciones, y nos rindiera un informe con sus determinaciones de hechos. El Comisionado Especial encontró que el licenciado Aponte^ Berdecía había infringido las disposiciones de las Ley Notarial de Puerto Rico, así como los Cánones 18 y 35 del Código de Ética Profesional, supra.
A continuación, exponemos un breve resumen de los he-chos relevantes que motivaron la interposición de la que-rella ante nos.
H-l h-<
El 30 de junio de 1980, el Sr. Serafín Jiménez Mercado y su esposa, la Sra. María Díaz, suscribieron, reconocieron y ratificaron un contrato de compraventa, mediante el cual vendieron al Sr. Luis Fojo Beltrán y a su esposa, la Sra. Carmen Mercado, una cafetería ubicada en el sector la Poza del Obispo en el Municipio de Arecibo. El contrato de compraventa fue reconocido ante el notario Sixto Román Alonso mediante el Affidávit Núm. 638 de 30 de junio de 1980.
En agosto de 1988, la Autoridad de los Puertos de Puerto Rico (Autoridad de los Puertos) ofreció al señor Fojo *99Beltrán una compensación por las mejoras hechas a la ca-fetería, la cual estaba ubicada en sus terrenos. El abogado del señor Fojo Beltrán, el licenciado Aponte Berdecía, con-testó que no conocía la razón por la cual se intervenía con su cliente, que no había nada por qué compensarle y negó que los terrenos perteneciesen a la Autoridad de los Puertos.
Así las cosas, el 29 de agosto de 1989, el licenciado Aponte Berdecía autorizó la Escritura Pública Núm. 24, sobre Ratificación de Cesión de Derechos y Acciones. En la referida escritura, comparecieron el Sr. Luis Fojo Beltrán y su esposa la Sra. Carmen Mercado, como parte “cedente”, y el Sr. Luis Fojo Mercado y su esposa la Sra. Luz Celeste Valentín, como parte “cesionaria”. En el expositivo “Prime-ro”, de la parte dispositiva de dicha escritura, el licenciado Aponte Berdecía hizo constar que “la Parte Cedente es dueña del siguiente inmueble”:(3)
--Rural: Parcela de terreno localizada en el .
Barrio Vigía de Arecibo, Puerto Rico, con una .
Cabida superficial de cuatro cuerdas y ocho mil trescientos cuarenta diez milésimas de otra ((4.8340 cdas.) .
equivalentes a diecinueve mil novecientos noventa y nueve -
metros cuadrados y quinientos cinco milésimas de otra.
(19,995.505 m/c). En lides por el NORTE con la .
[fin página 1]
[inicio página 2]
OESTE, con terrenos de la International P.C.E. Inc.”.
—Enclava en dicha finca un edificio dedicado a comercio..
—No consta inscrito, por lo cual este documento no es .
inscribible ante el Registro de la Propiedad..-.
—Libre de cargas y gravámenes.. — .
Además, en el referido documento público, el licenciado Aponte Berdecía hizo constar que la parte cedente había adquirido el inmueble en controversia, a título de compra-*100venta, mediante contrato privado de 22 de julio de 1978.(4) Asimismo, expresó que el contrato fue reconocido casi dos años más tarde (el 30 de junio de 1980) ante el notario Sixto Román Alonso mediante el Affidávit Núm. 638. Ese affidávit, no obstante, sólo da constancia de que la parte cedente había adquirido solamente la cafetería; no el terreno.
Más adelante, en los expositivos Tercero y Cuarto de la escritura, el licencado Aponte Berdecía señaló que la parte cesionaria estuvo en posesión del “inmueble descrito en el párrafo primero” (solar y edificación) y que la “[piarte Ce-dente le transfi[rió] el título de dicho inmueble sin reserva ni limitación de clase alguna para que lo posean, gocen y disfruten como sus únicos y legítimos dueños”.
Por último, la cláusula final de la escritura incluía la dación de fe del notario Aponte Berdecía, la cual, según redactada, alcanzaría la totalidad del contenido del refe-rido instrumento público.
Entre los hechos determinados por el Comisionado Especial, surge que al momento de otorgarse la Escritura Pú-blica Núm. 24, el licenciado Aponte Berdecía tuvo ante sí una copia del Affidávit Núm. 638 que había sido reconocido ante el notario Sixto Román Alonso y un plano preparado por el ingeniero Miguel Roa, que contenía la descripción de la finca. Como la parte cedente había adquirido el inmue-ble por contrato privado, el licenciado Aponte Berdecía asumió que éste no estaba inscrito en el Registro de la Propiedad, y así lo hizo constar en el documento.
El 5 de marzo de 1990, la Autoridad de los Puertos de Puerto Rico, alegando ser propietaria de los terrenos en los que estaba enclavada la aludida cafetería, instó un recurso de injunction, el cual luego enmendó para aducir como causa de acción el desahucio en precario, contra los Sres. *101Luis Fojo Beltrán y Jorge Luis Fojo Mercado.(5) En el pleito incoado, ambos demandados fueron representados origi-nalmente por el licenciado Aponte Berdecía, según surge de la contestación a la petición de injunction y de la con-testación a la demanda enmendada. De esta última, surge que el licenciado Aponte Berdecía negó que la Autoridad de los Puertos fuera la dueña de los terrenos y alegó como defensa afirmativa que la parte demandada había ocupado el “predio de terreno alrededor de veinte (20) años pública, pacíficamente y en calidad de dueños”. No se hizo mención en esta etapa a la Escritura Núm. 24 otorgada ante el querellado.
Al morir el señor Fojo Beltrán, se enmendó la demanda para incluir a los miembros de su sucesión. En la contes-tación a la demanda enmendada,(6) el 16 de julio de 1991 se trae al pleito como tercero demandado al Municipio de Arecibo. En esta ocasión, los demandados alegaron como defensa afirmativa que “adquirieron la parcela de terreno de 4.834 cuerdas a través de la [sic] escritura pública”. No aclararon cuál era la escritura pública, pero la cabida coincide con la que se hizo constar en la Escritura Núm. 24. El Comisionado Especial concluyó como un hecho que los allí demandados siempre reclamaron ser dueños de los te-rrenos y que el inmueble objeto de la escritura pública con-trovertida comprendía tanto el terreno como la estructura, contrario a la posición que asumió el querellado en la vista de este caso.(7) Por su parte, la Directora de la Oficina de *102Inspección de Notarías concluyó en su informe que el que-rellado trató de justificar la titularidad del cedente, tanto del inmueble (parcela de 4.8340 cuerdas) como de la es-tructura allí exigida dedicada a comercio. Para tal fin, uti-lizó el Affidávit Núm. 638, el cual no hace referencia al-guna a dicha parcela.
El Tribunal de Primera Instancia, Sala Superior de Are-cibo (TPI), mediante sentencia parcial de 16 de junio de 1995, concluyó que los terrenos pertenecían a la Autoridad de los Puertos. De ese dictamen no se recurrió a foro ape-lativo alguno. Se recurrió posteriormente de otra sentencia parcial dictada en el mismo caso, mediante la cual el TPI reconocía que los demandados habían sido constructores de buena fe y ordenó que se le compensara lo edificado. El foro apelativo intermedio revocó ese dictamen a través de la referida Sentencia de 31 de enero de 1997.
En dicha sentencia, el TCA expresó que obraba en su expediente una copia de la Escritura Pública Núm. 24 de 21 de agosto de 1989, otorgada por el Ledo. Effaín Aponte Berdecía, donde el Sr. Luis Fojo Beltrán traspasó a su hijo, el Sr. Jorge Luis Fojo Mercado, un bien inmueble que le pertenecía a la Autoridad de los Puertos.
El TCA nos envió esa sentencia junto con una copia de la referida Escritura Núm. 24 para que ejerciéramos nues-tra jurisdicción disciplinaria ante una aparente violación a la Ley Notarial de Puerto Rico por parte del licenciado Aponte Berdecía.
H — I 1-4 h-1
 Con relación al primer cargo imputado, es menes-ter señalar que los notarios, como únicos funcionarios ca-pacitados para dar fe notarial, están obligados a cumplir a *103cabalidad con las disposiciones de la Ley Notarial de Puerto Rico, los cánones del Código de Etica Profesional y el contrato entre las partes. P.A.C. v. E.L.A., 150 D.P.R. 359 (2000); In re Martínez, Odell I, 148 D.P.R. 49 (1999); In re Torres Olmeda, 145 D.P.R. 384 (1998); In re Sánchez Ruiz, 105 D.P.R. 848 (1977).
El derecho notarial vigente recoge a través del Art. 2 de la Ley Notarial de Puerto Rico, supra, lo siguiente:
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado a dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extraju-diciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales. Es su función de recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las es-crituras y documentos notariales a tal fin y conferirle [s] auto-ridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente eje-cute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Énfasis suplido.X8)
Un abogado viola la fe pública notarial al dar fe de hechos falsos y al incumplir con su deber de informar adecuadamente a los otorgantes de la necesidad de realizar un estudio de los antecedentes regístrales de la propiedad antes de proceder a autorizar cualquier escritura de compraventa. In re Ortiz Gutiérrez, 153 D.P.R. 271 (2001).
El notario ejerce una función clave de inestimable im-portancia en los negocios jurídicos, toda vez que es custodio de la fe pública. Al autorizar un documento presuntiva-mente da fe pública y asegura que ese documento cumple con todas las formalidades de la ley, formal y substantiva-mente, que el documento es legal y verdadero, y que se trata de una transacción válida y legítima. In re Feliciano Ruiz, 117 D.P.R. 269 (1986). Véase, además, In re Vera Vélez, 148 D.P.R. 1 (1999).
*104Reiteradamente hemos resuelto que “[l]a fe pública notarial, como elemento objetivo que se concretiza a través de la persona del notario con la presencia del compareciente, es la espina dorsal de todo el esquema de autenticidad documental. Cuando se quiebra, todo el sistema se afecta”. In re Medina Lugo, 136 D.P.R. 120, 124 (1994). Véanse, además: In re Vargas Hernández, 135 D.P.R. 603, 608 (1994); In re Rodríguez Gerena I, 132 D.P.R. 693, 697 (1993); In re González González, 119 D.P.R. 496 (1987); In re Feliciano Ruiz, supra.
Faltar a la verdad en los hechos es, por lo tanto, una de las faltas más graves que como custodio de la fe pública puede cometer un notario. In re Vargas Hernández, supra; In re Landing; y Aulet, 107 D.P.R. 103 (1978).
En el caso de autos, no existe la menor duda de que el licenciado Aponte Berdecía violó la fe pública notarial. De los hechos surge que el querellado conocía, o debió conocer, el estado registral del inmueble objeto de la escritura, pues éste había actuado como representante legal del señor Fojo Beltrán ante los requerimientos realizados por la Autori-dad de los Puertos para compensarle por la estructura eri-gida en un terreno de su propiedad. Además, para acredi-tar la titularidad del inmueble utilizó únicamente un affidávit y, para identificar los contornos de la propiedad, un plano de mensura. Fundamentarse, como el querellado ha admitido, en un plano de mensura que sólo describe el inmueble, es totalmente inapropiado para conocer la titu-laridad de un inmueble.
Al así hacerlo, dio fe pública notarial a una escritura pública que no cumplía en modo alguno con los requisitos de ley que confieren validez al negocio jurídico en ella expresado. La parte “cedente” no tenía título para transmitir el dominio del inmueble descrito en la escritura. Además, el modo mediante el cual los “cedentes” justificaron su titularidad no constituía un documento público. Como se sabe, un affidávit no es inscribible en el Registro de la Pro-*105piedad ni concede título de propiedad. El affidávit utilizado por el querellado sólo hacía mención a la estructura de la cafetería y no al inmueble en sí, como se consignó en la escritura.
Asimismo, el inmueble no estaba inscrito en el Registro de la Propiedad, lo que significaba que la escritura otor-gada no era inscribible por sí sola. Tal dato debió conocerse de una simple investigación de los antecedentes regístrales del inmueble. El licenciado Aponte Berdecía expresó que no hizo estudio de título ni gestión alguna para verificar el estado registral de la finca porque “no lo creyó necesario” y no estaba “obligado” a ir al Registro de la Propiedad. (9) Como mencionáramos anteriormente, en reiteradas ocasio-nes hemos puntualizado el importante deber de todo abo-gado de informar a sus clientes, al momento de otorgar una escritura pública, de la imperiosa necesidad de llevar a cabo una investigación de los antecedentes regístrales del inmueble que es objeto del negocio jurídico. In re López Maldonado, 130 D.P.R. 863 (1992); In re Ramos Meléndez y Cabiya Ortiz, 120 D.P.R. 796 (1988); Chévere v. Cátala, 115 D.P.R. 432 (1984). Sin embargo, el licenciado Aponte Ber-decía incumplió con tan significativo deber.
Por tales razones, resolvemos que el licenciado Aponte Berdecía infringió el Art. 2 de la Ley Notarial de Puerto Rico, supra.
IV
Con relación al segundo cargo imputado, sobre una posible violación al Canon 18 del Código de Ética Profesional, supra, debemos mencionar que todo abogadonotario deberá ser especialmente puntual y diligente en el cumplimiento de sus obligaciones, voluntariamente asumidas, como depositario de la fe pública. Además, todo nota-*106rio tiene el deber ineludible de cumplir con las disposicio-nes éticas contenidas en el Canon 18 del Código de Etica Profesional, supra, relativas a la competencia del abogado y consejo al cliente.(10)
En pronunciamientos anteriores relativos al Canon 18, supra, hemos enfatizado en que “[e]l ejercicio de la práctica de la profesión de abogado, requiere en todo momento celo, cuidado y prudencia”. In re Rodríguez Torres, 104 D.P.R. 748, 765 (1976). Véanse, además: In re Martínez Ramírez, 142 D.P.R. 329 (1997); In re Siverio Orta, 117 D.P.R. 14, 18 (1986). Por ello, “[l]a sociedad debe tener en todo notario una garantía de certeza y limpieza en los actos y contratos cuya autenticación se encomienda ...”. In re Meléndez Pérez, 104 D.P.R. 770, 776 (1976).
Sin duda alguna, en la situación que se nos presenta, el licenciado Aponte Berdecía infringió el Canon 18 del Código de Etica Profesional, supra, al violar las disposiciones de la Ley Notarial de Puerto Rico. Una vez un notario contraviene la ley vigente, incurre en una práctica notarial indeseable y contraviene el canon mencionado. In re Rivera Arvelo, 132 D.P.R. 840 (1993).
Asimismo, con sus actuaciones, el licendiado Aponte Berdecía no mostró la honradez ni la mínima capacidad necesaria para defender adecuadamente los intereses de su cliente, desempeñando con tal proceder una labor clara-mente incompetente.
*107V
Para finalizar, en cuanto al tercer cargo imputado, cuando un notario viola la fe pública notarial al no exponer la veracidad de unos hechos,(11) automáticamente incumple con las disposiciones del Canon 35 del Código de Etica Profesional, supra, que impone a los abogados el deber de “ajustarse a la sinceridad de los hechos ... al redactar un affidávit u otros documentos”. Véanse: In re Peña Clos, 135 D.P.R. 590 (1994); In re Flores Torres, 119 D.P.R. 578 (1987); In re Landing; y Aulet, supra.
Como hemos expresado en las secciones precedentes, el notario es un profesional del Derecho que ejerce una función pública para robustecer, con una presunción de verdad, los actos en que interviene para así colaborar en la formación correcta del negocio jurídico y para solemnizar y dar forma legal a los negocios jurídicos privados. In re Torres Olmeda, supra, pág. 392.
De igual forma, habrá de tener conciencia de que en el ejercicio de la abogacía y de la notaría la verdad es el único camino, y que el complejo sistema de justicia va siempre orientado a su propósito central de que en los casos aflore la verdad, para así colocar al juzgador en posición de hacer justicia. S. Torres Peralta, El Derecho Notarial Puertorriqueño, edición especial, San Juan, First Book Pub., 1995, Sec. 4.90.
Ciertamente, en el caso de marras, el licenciado Aponte Berdecía no se ajustó a la verdad y sinceridad que le re-quiere la ética profesional, cuando al describir la propiedad inmueble objeto de transferencia en el instrumento público que autorizó, consignó que el cedente era dueño del inmue-*108ble, lo cual incluía el solar y no solamente la edificación, con previo conocimiento de que no lo era. Por lo tanto, so-mos del criterio que el licenciado Aponte Berdecía no actuó conforme a lo preceptuado por el Canon 35 del Código de Ética Profesional, supra.
VI
En atención a lo previamente expuesto, y por considerar que la grave actuación del querellado violentó el Art. 2 de la Ley Notarial de Puerto Rico, supra, así como los Cáno-nes 18 y 35 del Código de Ética Profesional, supra, menos-cabando la confianza pública en él depositada, se dictará sentencia para ordenar su suspensión por tres meses de la práctica de la abogacía y lo apercibimos de que en el futuro deberá cumplir a cabalidad con los principios y postulados de nuestro ordenamiento jurídico o, de lo contrario, se le impondrán sanciones disciplinarias más severas. Asi-mismo, le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad de continuar represen-tándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrati-vos del país. Deberá, además, certificarnos dentro del tér-mino de treinta días, a partir de su notificación, el cumpli-miento de estos deberes, notificando también al Procurador General.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez se inhibió.

(1) Mediante la Resolución de 5 de marzo de 2001, este Tribunal aprobó la solicitud de renuncia al ejercicio de la notaría que hiciera el licenciado Aponte Ber-decía a través de su carta de 12 de diciembre de 2000. Según lo expresado en dicha resolución, su obra notarial fue examinada, aprobada y entregada al Archivero General de Protocolos del Distrito Notarial de San Juan. No obstante, debemos advertir que ello no lo exime de cualquier responsabilidad que éste pudiera tener por haber incurrido en actuaciones contrarias a la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2001 et seq., y a los cánones del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, en el descargo de sus funciones como notario.


(2) A través de ésta, el Sr. Luis Fojo Beltrán traspasó a su hijo, el Sr. Jorge Luis Fojo Mercado, un bien inmueble que le pertenecía a la Autoridad de los Puertos de Puerto Rico.


(3) Esta es la descripción de la propiedad, según surge de la primera copia certificada de la escritura mencionada, y presentada en evidencia en el caso Núm. CS90-442 en el Tribunal Superior, Sala de Arecibo. Surge del Protocolo de 1989 del querellado que la insuficiencia en la descripción de la finca fue corregida.


(4) Según se desprende del Informe del Comisionado Especial, el contrato pri-vado de 22 de junio de 1978 no fue presentado en evidencia.


(5) Caso Civil Núm CPE 90-0441, Autoridad de los Puertos, Demandante vs. Luis Fojo Beltrán y Jorge Fojo Beltrán, Tribunal de Primera Instancia, Sala Superior de Arecibo.


(6) En ésta, aparece todavía el licenciado Aponte Berdecía como abogado de los demandados.


(7) El querellado manifestó, en la vista celebrada ante el Comisionado Especial, que en el expositivo primero de la Escritura Núm. 24, al exponer “es dueña” del inmueble que allí se describe, se refería a la edificación; en cuanto a la página se-gunda, en el título al mencionar “dicha propiedad”, las partes quisieron expresar “edificio dedicado a comercio”. Las frases “traspaso de la propiedad” y “título de dicho inmueble” están en idéntica situación. No obstante, del documento otorgado no surge que el título que se traspasó fuera únicamente la cafetería. Surge de la escritura que *102se utilizó el término “inmueble” para describir el solar y la estructura. Además, el licenciado Aponte Berdecía representó tanto al señor Fojo Beltrán como al señor Fojo Mercado en un litigio en el que se aseveró que éstos ocupaban el terreno en calidad de dueños. Véase el Informe del Comisionado Especial, pág. 6.


(8) 4 L.P.R.A. see. 2002.


(9) Informe del Comisionado Especial, pág. 7.


(10) El Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente, que:
“Este deber de desempeñarse en forma capaz y diligente [el deber de competen-cia, diligencia y consejo al cliente] no significa que el abogado pueda realizar cual-quier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. La misión del abogado no le permite que en defensa del cliente viole las leyes del país o cometa algún engaño. Por consiguiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan (Énfasis suplido.)


(11) “Es precisamente esa condición de certeza y confianza en sus actuaciones lo que brinda eficacia y garantía al documento notarial. Por eso, es imprescindible que el notario observe la mayor pureza y honor en el descargo de la fe pública notarial.” In re Ramos, 104 D.P.R. 568, 570 (1976).